            Case 15-14956-abl                Doc 319        Entered 01/25/19 14:04:50    Page 1 of 3
       /7#	3FW

     LARSON ZIRZOW & KAPLAN, LLC
     MATTHEW C. ZIRZOW, ESQ., NV Bar No. 222
     E-mail: mzirzow@lzklegal.com
     850 E. Bonneville Ave., Las Vegas, Nevada 89101
     Tel: (702) 382-1170 / Fax: (702) 382-1169
     Attorneys for Reorganized Debtors
 1
     Name, Address, Telephone No., Bar Number, Fax No. & E-mail address
 2

 3
                                        UNITED STATES BANKRUPTCY COURT
 4
                                                        DISTRICT OF NEVADA
 5
                                                               ******
 6
                                                                  )
 7   In re:                                                       )      BK- S-15-14956-abl
                                                                  )      Chapter 11
 8                                                                )
              MARC JOHN RANDAZZA                                  )      DEBTOR’S CERTIFICATE OF
 9                                                                )      COMPLIANCE WITH CONDITIONS
                                                                  )      RELATED TO ENTRY OF INDIVIDUAL
10                                                                )      CHAPTER 11 DISCHARGE
                                                       Debtor(s). )
11                                                                )      Hearing Date: N/A
                                                                  )      Hearing Time: N/A
12
                                 The debtor, MARC JOHN RANDAZZA                 , in the above captioned chapter
13
     11 case hereby certifies as follows:
14
                     1.          The debtor has made all payments under the plan.
15
                     2.          Compliance with 11 U.S.C. Section 1141(d)(5)(C):
16
                                 G
                                 ✔        The debtor has not claimed an exemption under 11 U.S.C. Section
17
                                          522(b)(3) in an amount in excess of $1, 75 in property of the kind
18
                                          described in 11 U.S.C. Section 522(p)(1); or
19

20
                                 G         The debtor has claimed an exemption under 11 U.S.C. Section 522(b)(3)
21
                                          in an amount in excess of $1, 75 in property of the kind described in
22
                                          11 U.S.C. Section 522(p)(1) but there is no pending proceeding in which
23
                                          the Debtor may be found guilty of a felony of a kind described in 11
24
                                          U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind
25
                                          described in 11 U.S.C. Section 522(q)(1)(B).
26
     Case 15-14956-abl     Doc 319     Entered 01/25/19 14:04:50         Page 2 of 3




 1        .    Certification regarding completion of financial management course:

 2

 3              G
                ✔        Completion of Official Bankruptcy Form B23 “&HUWLILFDWLRQ$ERXWD

 4                       )LQDQFLDO0DQDJHPHQW&RXUVH” is not required because one or both of

 5                       thestatements apply:

 6

 7

 8                       Statement 1: The confirmed plan does not provide for the liquidation of

 9                                     all or substantially all of the property of the estate; or

10

11                       Statement 2: The debtor is engaging in business after consummation of

12                                     the plan.

13

14              G        Completion of Official Bankruptcy Form B23 “&HUWLILFDWLRQ$ERXWD

15                       )LQDQFLDO0DQDJHPHQW&RXUVH” is required because both of the

16                       followingstatements apply:

17

18

19                       Statement 1: The confirmed plan provides for the liquidation of all or

20                                     substantially all of the property of the estate; and

21

22                       Statement 2: The debtor does not engage in business after

23                                     consummation of the plan.

24

25

26

                                                 2
         Case 15-14956-abl        Doc 319     Entered 01/25/19 14:04:50         Page 3 of 3




 1   I declare under penalty of perjury that the information provided in this Certificate is true and

 2   correct.

 3

 4

 5              Date:_______________________
                     January 24, 2019                          /s/ Marc John Randazza

 6                                                             Debtor

 7

 8                                                             ____________________________

 9                                                             Joint Debtor

10
     5IJTGPSNOFFETUPCFGJMFEPOUIFEPDLFU"DPQZPGUIJTGPSNOFFETUPCFBUUBDIFEBTBOFYIJCJUUP
11   UIFNPUJPOGPSFOUSZPGEJTDIBSHFBOEOPUJDFEUPBMMDSFEJUPST

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                       3
